UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4377



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEITH BROWN, a/k/a Clown,

                                             Defendant - Appellant.


                             No. 06-4640



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DEANDRE MYERS,

                                             Defendant - Appellant.


Appeals from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:04-
cr-00240-JFM-2; 1:04-cr-00240-JFM-1)


Submitted:   March 7, 2007                 Decided:   April 27, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Emanuel M. Levin, EMANUEL M. LEVIN & ASSOCIATES, P.A., Baltimore,
Maryland; William B. Purpura, Jr., LAW OFFICE OF WILLIAM B.
PURPURA, Baltimore, Maryland, for Appellants. Rod J. Rosenstein,
United States Attorney, Debra L. Dwyer, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Keith Brown and Deandre

Myers pled guilty to conspiracy to distribute and possess with

intent to distribute cocaine. Brown claims his sentence at the low

end   of   the    properly     calculated       sentencing     guidelines       was

unreasonable.      Myers     claims   the     district   court    erred    by    not

granting his motion to dismiss the indictment.               Find no error, we

affirm.

           At    Brown’s   sentencing,        the   district     court    properly

arrived at his range of imprisonment under the advisory sentencing

guidelines.      The court also considered the statutory sentencing

factors under 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).                   “[A]

sentence imposed ‘within the properly calculated Guidelines range

. . . is presumptively reasonable.’”            United States v. Green, 436

F.3d 449, 457 (4th Cir. 2006) (quoting United States v. Newsom, 428

F.3d 685, 687 (7th Cir. 2005), cert. denied, 2006 WL 271816 (2006)

(first alteration added)).       We will affirm a sentence if it is both

reasonable and within the statutorily prescribed range.                     United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).                   We find

the sentence reasonable.

           Myers claims the Government breached a plea agreement

filed in a state case.           The terms of the plea agreement are

reviewed de novo.     See United States v. Snow, 234 F.3d 187, 189

(4th Cir. 2000).      Plea agreements are interpreted according to


                                      - 3 -
contract law, and “‘each party should receive the benefit of its

bargain.’”     United States v. Peglera, 33 F.3d 412, 413 (4th Cir.

1994) (quoting United States v. Ringling, 988 F.2d 504, 506 (4th

Cir. 1993)).    We find according to the terms of the plea agreement

that the Government was not under any obligation to establish that

Myers breached the agreement prior to his sentencing on his state

conviction or prior to issuing the indictment. We further find the

Government did not waive its right to claim Myers breached the

agreement by not raising such claim prior to his sentencing on his

state conviction.

          Accordingly, we affirm the convictions and sentences. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 4 -